Citation Nr: 0717989	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from September 1962 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  Diabetes mellitus did not manifest to a compensable 
degree within one year of separation from service.

2.  There is no competent medical evidence of a nexus between 
the veteran's service and the claimed disability of diabetes 
mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated during 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an October 2002 letter, the RO provided the veteran with 
notice of the information and evidence required to 
substantiate a claim for service connection for a number of 
claimed disabilities.  Diabetes mellitus was not listed among 
the claimed conditions in the October 2002 letter. 

In June 2006, the RO sent the veteran a VCAA notice letter 
pertaining to the claim for service connection for diabetes 
mellitus.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
evidence VA was responsible for obtaining and what evidence 
VA would assist the veteran in obtaining.  This letter also 
advised the veteran to submit any relevant evidence in his 
possession.  

The Board notes that VCAA notice was provided subsequent to 
the initial unfavorable rating decision and thus did not 
comply with the timing requirements set forth in Pelegrini.  
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
Court held that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim in an 
SSOC is sufficient to cure a timing defect.  In this case, 
the RO provided VCAA notice in June 2006, and the claim for 
service connection for diabetes mellitus was subsequently 
readjudicated in a February 2007 SSOC.  Thus, the Board finds 
that the duty to notify has been satisfied.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran in the development of this claim.  The evidence in 
this case includes service medical records and post-service 
VA medical records.  The veteran has been afforded a VA 
examination.  The veteran has not identified any outstanding 
evidence that is relevant to this claim.  Accordingly, the 
Board concludes that the duty to assist has been satisfied.

II.  Analysis of Claim

The veteran claims service connection for diabetes mellitus.  
The veteran served as a fuel specialist and contends that his 
current diabetes mellitus is related to exposure to fuel 
chemicals during service.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including diabetes mellitus, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty from September 1962 to June 1964.  
The veteran's DD 214 indicates a military occupational 
specialty of fuel specialist.  Service medical records show 
that the veteran was seen in emergency sick call in January 
1964 with a report  of being sprayed in the face with 
gasoline.  The veteran was treated with irrigation of both 
eyes.  

VA medical records indicate a history of diagnosis with 
diabetes mellitus in 1985.  Outpatient VA treatment records 
dated from 2002 to 2005 reflect ongoing treatment for the 
condition.  Private medical records dated in 2001 also 
document diagnosis of and treatment for diabetes mellitus.

As the elements of current disability and injury in service 
have been met, the issue now before the Board is whether  
there is medical evidence of a nexus between the an incident 
of the veteran's service and the claimed disability.   

The veteran underwent a VA examination in January 2007.  The 
VA examiner interviewed the veteran.  The veteran reported 
that he received chemical degree burns of the bilateral hands 
and forearms during service when an explosion occurred on the 
flight line.  The examiner noted a post-service history of 
diagnosis with diabetes in 1985.  The examiner diagnosed 
diabetes mellitus, type 2, non-insulin dependent.  The 
examiner opined that diabetes mellitus was "less likely than 
not" caused by or the result of jet fuel exposure during 
active duty service.  The examiner reasoned that there is no 
evidence that subcutaneous exposures to certain jet fuels 
causes diabetes.

The Board notes, that while service medical records do show 
that the veteran received treatment after gasoline was 
sprayed in his eyes,  service medical records do not 
substantiate the veteran's report of chemical burns of the 
hands and forearms.  The only record of treatment for 
gasoline exposure during service is that noted in January 
1964, when the veteran reported being sprayed in the face 
with gasoline.   The Court has held that the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999).  

As noted above, a grant of service connection requires 
medical evidence of (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson, supra.; Pond, supra.   There is no evidence in 
this case establishing a link between the veteran's active 
service, including exposure to fuel chemicals, and the 
claimed disability of diabetes mellitus.  The veteran's own 
statements regarding a link between diabetes mellitus and 
fuel exposure in service provide the only evidence of a 
nexus.  The Court has held that evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's own assertions regarding causation 
are not sufficient to provide a nexus to service. 

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for diabetes mellitus.  As the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.  Rather, as there is a preponderance of the evidence 
against the claim for service connection, it must be denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


